DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 11/29/2020 have been entered and considered.  Claim 2 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2020/0152723 A1) in view of Ellinger et al (US 2016/0126344 A1).
Regarding claim 1, Seo et al discloses an array substrate (Figure 14), comprising: a substrate layer (Figure 14, reference 110); a buffer layer (Figure 14, references 120 and 130), being disposed on the substrate layer (Figure 14, reference 110) and a mark layer (Figure 14, reference 140), being disposed on one side of the buffer layer (Figure 14, reference 130) away from the substrate layer (Figure 14, reference 110); and a thin film transistor layer (Figure 14, reference 190), being disposed on the side of the buffer layer (Figure 14, reference 130) with the mark layer (Figure 14, reference 140).
However, Seo et al does not disclose a buffer layer, including at least three stacked inorganic layers, stresses of which are mutually offset nor wherein in the buffer layer, a number of the inorganic layers is odd.
Ellinger et al discloses a buffer layer (Figure 2, reference 152), including at least three stacked inorganic layers, stresses of which are mutually offset (Figure 2, references 130, 140 and 160) and wherein in the buffer layer (Figure 2, reference 152), a number of the inorganic layers is odd (Figure 2, references 130, 140 and 160; consists of three layers).

Regarding claim 5, Seo et al discloses wherein the mark layer (Figure 14, reference 140) includes a plurality of alignment marks (Figure 14, reference AM2), which are arranged along a periphery of the mark layer (Figure 14, reference 140).
Regarding claim 7, Seo et al discloses a method for manufacturing an array substrate (Figure 14), comprising the follow steps: fabricating a substrate layer (Figure 14, reference 110); fabricating stacked inorganic layers, stresses of which are mutually offset (Figure 14, references 120 and 130)on the substrate layer (Figure 14, reference 110) to form a buffer layer (Figure 14, references 120 and 130); fabricating a mark layer (Figure 14, reference 140) on one side of the buffer layer (Figure 14, reference 130) away from the substrate layer (Figure 14, reference 110); and fabricating a thin film transistor layer (Figure 14, reference 190) on the side of the 
However, Seo et al does not disclose fabricating at least three stacked inorganic layers to form a buffer layer nor wherein in the buffer layer, a number of the inorganic layers is odd.
Ellinger et al fabricating at least three stacked inorganic layers (Figure 2, references 130, 140 and 160) to form a buffer layer (Figure 2, reference 152) and wherein in the buffer layer (Figure 2, reference 152), a number of the inorganic layers is odd (Figure 2, references 130, 140 and 160; consists of three layers).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Seo et al with the teachings of Ellinger et al for the purpose of fabricating at least three stacked inorganic layers to form a buffer layer and wherein in the buffer layer, a number of the inorganic layers is odd in order to reduce the potential for shorting and decreasing the gate leakage in a TFT substrate.
Regarding claim 10, Seo et al discloses display panel, comprising the array substrate as claimed in Claim 1 (Figure 14 and 17).
s 3, 4, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2020/0152723 A1) in view of Ellinger et al (US 2016/0126344 A1) further in view of Namkung et al (10,403,645 B2).
Seo et al in view of Ellinger et al (US 2016/0126344 A1) discloses all of the above claimed subject matter.
However, Seo et al does not disclose nor fairly suggest wherein the buffer layer has three inorganic layers, including: a first inorganic layer, being disposed on the substrate layer, and being made of silicon nitride; a second inorganic layer, being disposed on one side of the first inorganic layer away from the substrate layer, and being made of silicon oxide; and a third inorganic layer, being disposed on one side of the second inorganic layer away from the first inorganic layer, and is made of silicon nitride (claim 3), wherein the buffer layer has five inorganic layers, including: a first inorganic layer, being disposed on the substrate layer, and being made of silicon nitride; a second inorganic layer, being disposed on one side of the first inorganic layer away from the substrate layer, and being made of silicon oxide; a third inorganic layer, being disposed on one side of the second inorganic layer away from the first inorganic layer, and being made of silicon nitride; a fourth inorganic layer, being disposed on one side of the third inorganic layer away from the substrate layer, and being made of 
Namkung et al discloses wherein the buffer layer (Figures and 9, reference BRL) has three inorganic layers, including: a 
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Seo et al and Ellinger et al with the teachings of Namkung et al for the purpose of forming inorganic buffer layers made of alternating many silicon oxide and silicon .
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
7.	Applicant argues on pg. 5 paragraph 5 that Seo et al cannot be used as prior art because the publication date of Seo et al. (May 14, 2020) and the publication date of KR1020180136245A (May 19, 2020) from which Seo et al. claimed priority are later than the filling date of the present application (November 11, 2019) and its priority date (September 10, 2019).  However, Seo et al’s effective filing date is 11/8/18 (Foreign Priority).  Seo et al has been used appropriately (see note below). 
PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application—
(1) if paragraph (2) does not apply, as of the actual filing date of the patent or the application for patent; or
(2) if the patent or application for patent is entitled to claim a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c) based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter.
 Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 9, 2021